DETAILED ACTION

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-17 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

In claim 15, line 2, claim 16, lines 1-2, and claim 17, line 1, the applicant recites “the housing”. There is insufficient antecedent basis for this feature in the claims. 
In claim 19, line 7, the applicant recites “the first direction”. There is insufficient antecedent basis for this feature in the claims. Claim 20 is also rejected as being dependent on claim 19. 






Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lewis et al. (US 20150292280)  and MacDonald (US 20090272578)

Regarding claims 1, 9,  11, and 19,  Lewis discloses a drilling system for drilling a wellbore (14) intersecting a subterranean earth formation (fig 1), comprising: a drill string (12) rotatable in a first direction in the wellbore (fig 1); and a bottom hole assembly (BHA) locatable in the wellbore and comprising: a drill bit (16) (fig 1); a housing (68) comprising a bore (48) configured to receive fluid (fig 5); a fluid-driven motor (22) in fluid communication with the bore and connected with and configured to rotate the drill bit ([0045], fig 5); a valve (50) in fluid communication with a vent (62) comprising a flow path (62) arranged to direct fluid away from any one or both of the fluid-driven motors (); and a controller (52) in communication with and configured to adjust a drilling parameter of the BHA by controlling the valve to adjust a flow rate of the 
Lewis discloses a single fluid-driven motor as opposed to a pair of fluid-driven motors. 
Lewis and MacDonald disclose similar downhole motor used to rotate a drill strings. 
MacDonald teaches a first fluid-driven motor (316B) in fluid communication with the bore and connected with and configured to rotate a portion of the BHA in a second direction opposite the first direction ([0512],); a second fluid-driven motor (316A) in fluid communication with the bore and connected with and configured to rotate the drill bit ([0512]-[0513]).
Before the effective filling date, it would have been obvious to one of ordinary skill in the art, having the teachings of Lewis and MacDonald before him or her, to modify the apparatus and method disclosed by Lewis to include a pair of fluid-driven motors as taught by MacDonald in order to allow for an increased maneuverability of the downhole drilling equipment.  

Regarding claims 2 and 12, Lewis further discloses that the BHA further comprises a sensor (58) configured to measure the drilling parameter (abstract, [0024], [0053]).



Regarding claims 4 and 14, Lewis further discloses the controller is further configured to adjust a rotational speed of the first fluid-driven motor to maintain a stationary position for the portion of the BHA being rotated in the second direction (abstract, [0041]).

Regarding claims 5 and 15, Lewis further discloses that the drilling parameter comprises any one or combination of a flow rate of the fluid in the housing, a pressure in the housing, a weight on bit, a torque on bit, a bend on bit, a rotational speed of the first fluid-driven motor, a rotational speed of the second fluid-driven motor, a rotational speed of the drill string, an azimuth of the BHA, a toolface of the BHA, or an inclination of the BHA (abstract, [0041], [0053]).

Regarding claims 6 and 16, Lewis further discloses that the vent flow path is arranged to release some of the fluid outside of the housing to bypass any one or both of the fluid-driven motors (abstract, [0047]-[0048], [0052]).

Regarding claims 7 and 17, Lewis further discloses that the vent flow path is arranged to vent some of the fluid outside the housing to bypass any one or both of the fluid-driven motors (abstract, [0047]-[0048], [0052]).

Regarding claims 8 and 18, Lewis further discloses that the vent flow path is arranged to direct some of the fluid through a rotor of any or both of the fluid-driven motors (abstract, figs 5-6).

Regarding claim 10, Lewis further discloses that the controller and valve are positioned upstream of the first fluid-driven motor (abstract, figs 5-6, [0050]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
El Rayes et al. (US 20060243493) discloses a bypass valve installed in the motor for controlling flow through and around the power section of the motor. When closed, the bypass valve forces all fluid to flow through the power section of the motor, imparting maximum speed to the drill bit. When opened, a portion of the fluid flow is allowed to flow around the power section of the motor, thereby reducing the speed of the drill bit. The bypass valve may be opened or closed mechanically, electrically, hydraulically, pneumatically, or by any other means, including a removable plug.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANY E AKAKPO whose telephone number is (469)295-9255.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko can be reached on (571) 270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/DANY E AKAKPO/Examiner, Art Unit 3672                                                                                                                                                                                                        
10/7/2021